     Case 3:20-cv-00954-MMA-KSC Document 52 Filed 12/22/20 PageID.328 Page 1 of 1



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    RANDALL SCOTT McGRAW,                           Case No.: 3:20-cv-00954-MMA-KSC
12                             Plaintiff,
                                                      ORDER DENYING MOTION FOR
13    v.                                              CONTINUANCE OF SCHEDULING
                                                      ORDER DEADLINES
14    PACIFICA ASHWOOD LLC, et al,
15                                                    [Doc. No. 51]
                               Defendants.
16
17         Plaintiff, having recently amended his complaint to add Yardi Systems, Inc.
18   (“Yardi”) as a defendant, moves together with defendant Pacifica Ashwood LLC to
19   continue the deadlines in the August 19, 2020 Scheduling Order. Doc. No. 51. The parties
20   request all dates be continued by 120 days so that plaintiff may take discovery from Yardi.
21   Id. at 4. However, the Court notes that Yardi has not yet appeared in this action, and
22   therefore finds the parties’ request for a continuance to be premature. Accordingly, the
23   parties’ request is DENIED WITHOUT PREJUDICE. The parties may renew their request
24   for a continuance after Yardi has entered its appearance.
25   Dated: December 21, 2020
26
27
28

                                                  1
                                                                            3:20-cv-00954-MMA-KSC
